              Case 2:16-cr-00729-JAK Document 93 Filed 11/01/20 Page 1 of 3 Page ID #:698



               1   Michael S. Devereux (State Bar No. 225240)
                              WEXFORD LAW
               2
                   9171 WILSHIRE BOULEVARD, SUITE 500
               3    BEVERLY HILLS, CALIFORNIA 90210
               4        TELEPHONE: (424) 444-0883
                        FACSIMILE: (202) 925-4481
               5

               6   Attorney for Defendant, ALBERT PEREZ
               7
                                        UNITED STATES DISTRICT COURT
               8
                                       CENTRAL DISTRICT OF CALIFORNIA
               9

              10
                   UNITED STATES OF AMERICA,                      Case No.: CR 16-729-JAK
              11
                                                                  REQUEST TO ADVANCE BAIL
              12                            Plaintiff,            RECONSIDERATION HEARING
                                                                  TO NOVEMBER 5, 2020 DUE TO
              13         v.                                       THE RAPID DECLINE OF
WEXFORD LAW




                                                                  DEFENDANT’S HEALTH;
              14   ALBERT PEREZ, et al,                           DECLARATION OF MICHAEL
                                                                  DEVEREUX
              15
                                           Defendant.
              16

              17
                         Defendant Albert Perez (Mr. Perez), by and through their counsel of record,
              18

              19   Michael S. Devereux, with a showing of Good Cause respectfully requests that this
              20   Honorable Court advance Mr. Perez’ bail reconsideration hearing to November 5,
              21
                   2020 based upon Mr. Perez’ declining health.
              22

              23   Dated: November 1, 2020                      WEXFORD LAW,
              24

              25
                                                            Michael S. Devereux
              26
                                                                   Michael S. Devereux
              27                                                  Attorney for Defendant
                                                                     ALBERT PEREZ
              28
              Case 2:16-cr-00729-JAK Document 93 Filed 11/01/20 Page 2 of 3 Page ID #:699



               1   DECLARATION OF COUNSEL
               2
                         1.       I am duly admitted to practice before all courts in the State of
               3

               4   California, and before the following federal courts: the Central District of

               5   California, the Eastern District of California, the Southern District of California, the
               6
                   Northern District of California, along with the Ninth Circuit Court of Appeals. I am
               7

               8   the attorney of record in this matter. If called upon as a witness I could and would
               9   competently testify to the contents hereof.
              10
                         2.       I have visited Mr. Perez approximately a dozen times since he was
              11

              12   moved to the MDC earlier this year after his acquittal in Las Vegas. Before Mr.
WEXFORD LAW




              13   Perez left for the trial in Las Vegas I had visited him several times. I also have
              14
                   visited Mr. Perez in custody during the Las Vegas trial. I have continuously
              15

              16   visiting Mr. Perez since I’ve been attorney of record in this matter.
              17         3.       I visited Mr. Perez on Friday, October 30, 2020 at the MDC.
              18
                         4.       I was surprised to see Mr. Perez assisted by a cane since I’ve never
              19

              20   viewed Mr. Perez using a cane before that visit. Mr. Perez informed me that
              21
                   starting after his return from the hospital on October 3, that he has been using a
              22
                   wheelchair and recently started using a cane.
              23

              24         5.       Mr. Perez showed me his legs. Both legs from the knee on down, were
              25
                   covered with open sores. In addition, both legs were blackened. Mr. Perez stated
              26
                   that he believed the cause was neuropathy, damage to the nerves in his legs caused
              27

              28   by diabetes.
                                                               2
                                                 Good Cause to Advance Hearing
              Case 2:16-cr-00729-JAK Document 93 Filed 11/01/20 Page 3 of 3 Page ID #:700



               1         6.       It was difficult to see the black tattoo on Mr. Perez right leg.
               2
                         7.       Mr. Perez stated that at one time he could not walk at all and that his
               3

               4   hip went out.
               5         8.       Mr. Perez stated that when he returned from White Hospital on
               6
                   October 3, he was placed in quarantine and remained in quarantine for almost the
               7

               8   entire month because the MDC staff had forgotten to remove him from the
               9   quarantine.
              10
                         9.       Mr. Perez also mentioned that his vision has deteriorated and he has
              11

              12   blind spots.
WEXFORD LAW




              13         10.      During the conversation with Mr. Perez, he was confused on many
              14
                   occasions. When asked about his health in the past month, he would answer about
              15

              16   some event from years ago that had nothing to do with the question.
              17   I declare the foregoing to be true and correct under the penalty of perjury.
              18
                   EXECUTED on November 1, 2020, at Beverly Hills, California.
              19

              20                                                      Michael Devereux
              21                                                         Michael Devereux
              22

              23

              24

              25

              26

              27

              28
                                                                3
                                                 Good Cause to Advance Hearing
